Case 3:19-cv-00732-BJD-PDB Document 1-7 Filed 06/18/19 Page 1 of 1 PageID 22

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplerment the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Catrina Smith, Tara Holloman and Natasha Mosley

(b) County of Residence of First Listed Plaintiff Duval
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Marie A. Mattox; Marie A. Mattox, P.A., 203 North Gadsden St.
Tallahassee, FL 32301; (850) 383 - 4800

DEFENDANTS

Southern Baptist Hospital of Florida, Inc. d/b/a Baptist
Medical Center Jacksonville
County of Residence of First Listed Defendant _ Duval
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Margaret Zabtaka and Lori Mans; Constangy, Brooks, Smith &
Prophete, LLP, 200 W. Forsyth St., Ste. 1700, Jacksonville, FL 32202:

(904) 356-8900

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

oF 3 Federal Question

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US. Government PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place oO4 o4
of Business In This State
O 2. US. Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 o5
Defendant (Indicate Citizenship of Parties in Item IIl) of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
OC 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
OC 140 Negotiable Instrument Liability 0 367 Health Care/ C400 State Reapportionment
OG 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical __ PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 0 430 Banks and Banking
C151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability 0 368 Asbestos Personal OC 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {© 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. C480 Consumer Credit
of Veteran’s Benefits Oj 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) 485 Telephone Consumer
© 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) {0 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities/
CO 196 Franchise Injury OC 385 Property Damage 0 740 Railway Labor Act OC 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability %K751 Family and Medical 0 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 895 Freedom of Information ..
© 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
OC 230 Rent Lease & Ejectment GO 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure

0 530 General
0) 535 Death Penalty

Accommodations
OG 445 Amer. w/Disabilities -

© 245 Tort Product Liability
GO 290 All Other Real Property

Employment Other:
O 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other 550 Civil Rights

O 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of

Confinement

 

 

 

IMMIGRATION

 

 

© 462 Naturalization Application
0 465 Other Immigration
Actions

 

Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

O1 Original YK2 Removed from
Proceeding State Court

O 3 Remanded from
Appellate Court

o4

Reinstated or © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

29 U.S.C. Sections 2612 and 2

Cite the U.S. Civil Statute under Mey are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Violation of the Family and Medical Leave Act, Florida Civil Rights Act, Section 440.205

 

 

 

 

 

VIT. REQUESTED IN CO CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 15,000.00 JURY DEMAND: Mf Yes ONo

VIII. RELATED CASE(S) /
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE IGNATURE OF ATTORNEY OF RECO a

06/18/2019 UU ot P. Oa

FOR OFFICE USE ONLY 6 CG J .

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
